Case
Case1:16-cv-01369-VSB
     1:16-cv-01369-VSB Document
                       Document105-1
                                93-1 Filed
                                     Filed07/26/18
                                           12/22/20 Page
                                                    Page11of
                                                           of88
Case
Case1:16-cv-01369-VSB
     1:16-cv-01369-VSB Document
                       Document105-1
                                93-1 Filed
                                     Filed07/26/18
                                           12/22/20 Page
                                                    Page22of
                                                           of88
Case 1:16-cv-01369-VSB Document 105-1 Filed 12/22/20 Page 3 of 8
   Case 1:16-cv-01369-VSB Document             93-1    Filed 07/261L8 Page 3 of 8




       (a) Th-e terms of this Agreement are contrachral and are the result of negotiations
       between the Parties and each party has given consideration in return for having
       received consideration due to concessions and good faith bargaining by both
       Plaintiffs andDefendanJs as to the terms ofthe settlement;

       (b)   This Agreement has.been carefully read by each'oi th* parties after
      consultation with their respective attorueys or advisors to the extent they deem
      appropdate and the contents hereof are known to and under'stood by each of the
      Parties. It is signed freely on an infonned basis and with due authority by each
      Palty execuiing this Agreement and is binding and enforceable in accordance with


      (c\   Cgvenant   Not to SUe: Plaintiffs hereby covenant and agree not to          sue,
      comtnence, ptosecute and continue any other proeeeding or cornplaint or accept
      any relief individually or as a member of a class, against r.)tfendants or Releasees
      based on any claims that are referred to in paragraph*8#p) of this Agreernent.
                                                                                                Ocp
      Plaintiffs waive any right or ability to be a class or collective action representative
      or to otherwise participate in any putative or certified class, collective or multi-
      pady action or proceeding in which Defendants or any other Releasee identifled
                                                                                                p#
                                                                                                tn,rr,roro


      in this Agreement are a pmty based on any claims that are referted in paragraph
      two (2) of this Agreement. Plaintiffs waive any r{ght to recover monetary
      damages in any charge, complaint or lawsuit filed by Plaintiffs or anyone else on
      Plaintiffs' behalf based on Bny clairns referred to ia paragraph two (2) of this
      Agreement.                                            .,



       (d) sufrcienc-v ol considerarion.' Plaintiffs expressly uaderstand and. agree that
       the obligations undet this Agreement and tender of the paym.ent described herein
       are in lieu of aoy and all other amounts to which Plaiutiffs might be, are row, or
       may become entitled to receive from Defendants upon any claim asserted in the
       Action and.refercnced in paragraph two (2) of this .Agteemert, Flaintiffs exptessly
       waive any dght or claim that they may have, o.il.may assert, in this Action,
       regarding claims against Defendants for payrnent of back pay, interes! bonuses,
       accrued vacation, accrued siek leavg medical, dental, opticai or hospitalization
       benefits, accidental death and dismemberment coverage, long-term disability
       coverage, stock options, pensions, life insurance benefits, ovqrtime, severanoe pay,
       liquidated damages andlor attorneys' fees or costs with tespect to or derivative
       fi'om Plaintiffs' ernployment with Defendants. Plaintiffs further understand and
      agree that the payment desctibed herein is over qnd above any obligations and
      payment(s) &om Defendants to whioh Plaintiffs mayhave been entitled. Plaintiffs
      hereby specifically acknowledge that this Agreement, and thg monies received by
      Plaintiffs referenced in paragraph (1) of this Agreement eonstitute a fair and
      leasonabls resolufion sf a bona fide dispute over provisions of the Fair r-abor
      S,tandardsAgtandtheNewYorhlaborlaw. . L
                                                           :
Case
Case1:16-cv-01369-VSB
     1:16-cv-01369-VSB Document
                       Document105-1
                                93-1 Filed
                                     Filed07/26/18
                                           12/22/20 Page
                                                    Page44of
                                                           of88
Case
Case1:16-cv-01369-VSB
     1:16-cv-01369-VSB Document
                       Document105-1
                                93-1 Filed
                                     Filed07/26/18
                                           12/22/20 Page
                                                    Page55of
                                                           of88
Case
Case1:16-cv-01369-VSB
     1:16-cv-01369-VSB Document
                       Document105-1
                                93-1 Filed
                                     Filed07/26/18
                                           12/22/20 Page
                                                    Page66of
                                                           of88
Case
Case1:16-cv-01369-VSB
     1:16-cv-01369-VSB Document
                       Document105-1
                                93-1 Filed
                                     Filed07/26/18
                                           12/22/20 Page
                                                    Page77of
                                                           of88
Case
Case1:16-cv-01369-VSB
     1:16-cv-01369-VSB Document
                       Document105-1
                                93-1 Filed
                                     Filed07/26/18
                                           12/22/20 Page
                                                    Page88of
                                                           of88
